Case 1:17-cv-02992-WJM-STV Document 148 Filed 11/13/18 USDC Colorado Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-02992-STV
Consolidated with Civil Action No. 18-cv-0190-WIM-STV

DETROIT STREET PARTNERS, INC. and
BIRCHWOOD RESOURCES INC.
Plaintiffs,

Vv.

JAMES A. LUSTIG, et al.
Defendants.

and

DETROIT STREET PARTNERS, INC. and
BIRCHWOOD RESOURCES INC.,
Plaintiffs,

Vv.

JAMES A. LUSTIG, et al.
Defendants.

 

STIPULATION OF DISMISSAL WITH PREJUDICE OF
DEFENDANTS SAMUEL ZAITZ, JZ CAPITAL, LLC,
JONATHAN MARSICO, AND ULTIMATE VENTURES, INC.

 

IT IS HEREBY STIPULATED AND AGREED pursuant to Fed. R. Civ. P. 41 by
and between Plaintiffs Detroit Street Partners Inc. and Birchwood Resources Inc. and
Defendants Samuel Zaitz (“Zaitz”), JZ Capital, LLC (“JZ”), Jonathan Marsico
(“Marsico”), and Ultimate Ventures, Inc. (“Ultimate”), and their respective counsel, that
all claims in this consolidated action against only Zaitz, JZ, Marsico, and Ultimate are
hereby dismissed with prejudice, with each party to bear its own costs and attorneys’ fees.
This dismissal relates only to Defendants Zaitz, JZ, Marsico, and Ultimate in this
consolidated action. This action, and all claims asserted herein, are unaffected as they
relate to all other defendants, and this dismissal has no effect on any of the other

defendants under Fed. R. Civ. P. 41(a)(1)(B).
1
Case 1:17-cv-02992-WJM-STV Document 148 Filed 11/13/18 USDC Colorado Page 2 of 2

Dated: November 13, 2018

Respectfully submitted,

we E

“

 

Justin T. Bailey

~’Perry R. Sanders, Jr.
Robert J. Frank
31 .N. Tejon Street
Suite 400
Colorado Springs, CO 80903
T: 719-630-1556
F: 719-630-700
Perry@scclaw.net
Rob@rflaw.com
Justin@PerrySandersLaw.com

Craig Weiner

Ronald J. Schutz

Lisa M. Coyle

Robins Kaplan LLP

399 Park Avenue, Suite 3600
New York, NY 10022

T: 212-980-7400

F: 212-980-7499
cweiner@robinskaplan.com
rschutz@robinskaplan.com
lcoyle@robinskaplan.com

   

Craig Lee Pankratz

Springer & Steinberg, P.C.

1600 Broadway

Suite 1200

Denver, CO 80202

T: 303-861-2800

F: 303-832-7116
jspringer@springersteinber.com
epankratz@springersteinberg.com

Attorneys for Defendants Samuel
Zaitz, JZ Capital, LLC, Jonathan
Marsico, and Ultimate Ventures, Inc.
